Title: From John Quincy Adams to Abigail Smith Adams, 16 December 1802
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
Thursday 16. Decr: 1802

If you can send in the Carriage, on Saturday, my wife and Caroline will go out to Quincy with me, and stay there untill Tuesday Morning—They intend to go to Plymouth with me—And the stage will take us up at Quincy Tuesday morning, on the way—I shall pay due respect to your sage counsels about dress—Though I hope you do not mean to insist that I should ride in the Stage, in breeches and silk stockings.
Your’s affectionately.
J.Q.A.